     Case 2:18-cr-00118-MLCF-JVM Document 223 Filed 06/24/21 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                         *    CRIMINAL NO. 18-118
                                                  *
                     Plantiff                     *    SECTION “F” (1)
                    v.                            *
                                                  *
 WILLIAM MCGINNESS,                               *
                                                  *
                   Defendant                      *
                                                  *
                                               *******



                    GOVERNMENT’S SENTENCING MEMORANDUM

                                            Background
       Defendant William McGinness (hereinafter, “Defendant”) was charged on May 31, 2018,

in a five count Indictment. Thereafter, he entered into a plea agreement with the United States on

December 11, 2019, pleading guilty to Count One, conspiracy, in violation of 18 U.S.C. § 371

and Count Four, knowingly making a false record concerning wildlife, in violation of the Lacey

Act, 16 U.S.C. §§ 3372(d)(2) and 3373(d)(3)(A).

                                         Legal Background
A.     The Lacey Act - 16 U.S.C. §§ 3371-3378

       The Lacey Act, Title 16 U.S.C. §§ 3371-3378, made it unlawful for a person to “make or submit

any false record, account, or label for, or any false identification of, any fish, wildlife, or plant which

has been, or is intended to be (1) imported, exported, transported, sold, or received from any foreign

country; or (2) transported in interstate or foreign commerce.” 16 U.S.C. § 3372(d).

B.     CITES - 16 USC §§ 1538(c)(1) and (1540)(b)(1)

       The Convention on International Trade in Endangered Species of Wild Fauna and Flora,

(“CITES”) is an international agreement between the United States and approximately 182

                                                   1
    Case 2:18-cr-00118-MLCF-JVM Document 223 Filed 06/24/21 Page 2 of 13




countries for the purpose of ensuring that international trade in species of wild animals and

plants does not threaten their survival. All import, export, re-export and introduction of the

species covered by CITES has to be authorized through a licensing system. The species covered

by CITES are listed in three Appendices, according to the degree of protection they need.

       Appendix I includes species threatened with extinction. Trade in specimens of these

species is permitted only when the export/import is not for commercial purpose as in the use in

scientific research. In these exceptional cases, trade may take place only when both an import

and export permit have been authorized. An export permit is required and may only be issued if

the specimen was legally obtained, the trade will not be detrimental to the survival of the species,

and an import permit has already been obtained.

       Appendix II incudes species not necessarily threatened with extinction, but in which trade

must be controlled in order to avoid utilization incompatible with their survival. An export

permit or re-export certificate issued by the Management Authority of the State is required for

export. In the United States, the Management Authority is the U.S. Fish and Wildlife Service

(“USFWS”). A permit may be issued only if the specimen was legally obtained and the export

will not be detrimental to the survival of the species.

                                        Factual Summary
       Defendant is a bird breeder and exporter who lives in Buena Park, California and has

been in the business of raising, selling, and exporting exotic birds for over 30 years. Defendant

owns and operates Bill’s Birds, located at 7641 Haldor Place, Buena Park, California.

       On February 11, 2015, Defendant submitted a CITES export permit application to the

USFWS that falsely listed the address of Bill’s Birds as 78490 Church Street, Falsom,

Louisiana 70437, and included false breeder’s certificates signed by two bird breeders later

charged as co-conspirators. (Exhibits A and B) On the application, On July 8, 2015, USFWS

                                                  2
    Case 2:18-cr-00118-MLCF-JVM Document 223 Filed 06/24/21 Page 3 of 13




issued CITES Export Permit number US59064B/9 to Defendant for the shipment of 90 birds

[hereinafter, “the birds”, or “bird shipment”] to Taiwan. (Exhibit C)

       In July 2015, Defendant asked a veterinarian, later charged as a co-conspirator, to sign

a false Department of Agriculture veterinary health certificate [“hereinafter, “the health

certificate”] which was required as part of a USFWS export package. The health certificate

falsely listed the address of Bill’s Birds as 78490 Church Road, Folsam LA, 70437, and

falsely stated that the birds had been in quarantine for 21 days. (Exhibit D)

       Although Defendant obtained the CITIES permit to export the birds, they could not

legally be exported to Taiwan. In January 2015, due to the risk of avian flu, Taiwan placed a

moratorium on the import of all California birds. (Exhibit E) In June 2015, in order to

circumvent this moratorium, Defendant hired a freight forwarder, located in Kenner,

Louisiana, to prepare paperwork and arrange the details to facilitate the smuggling of the bird

shipment from the Port of New Orleans to Taiwan. The government charged the freight

forwarder as a co-conspirator. Defendant listed the total value of the birds in the shipment as

$132,000.

       Defendant provided the freight forwarder shipping paperwork and the false health

certificate that the freight forwarder used to create a USFWS export declaration form

(required for export of all CITES species) and other shipping documents necessary for the

export of the birds to Taiwan. Specifically, Defendant used a false Louisiana address on the

paperwork instead of his correct home address in Buena Park, California so it would appear to

USFWS that Defendant raised the birds in Louisiana rather than California.

       On July 17, 2015, Defendant drove the birds in his van from his home in Buena Park,

California to Kenner, Louisiana, arriving at the freight forwarder’s facility on July 21, 2015.



                                                 3
    Case 2:18-cr-00118-MLCF-JVM Document 223 Filed 06/24/21 Page 4 of 13




On July 21, 2015, USFWS agents inspected Defendant’s bird shipment at the freight

forwarder’s facility. On behalf of Defendant, the freight forwarder submitted the export

package to USFWS. The export package contained false documents, including but not limited

to the false veterinary certificate, the false breeder’s certificate, and CITES Export Permit

number US59064B/9, which falsely listed three macaw hybrids, CITES Appendix I species,

as Harlequin macaws (Ara Chloropterus x Ararauna), Appendix II species.

       After the inspection, the freight forwarder drove the birds to the China Airlines cargo

facility at the airport in Houston Texas. When the freight forwarder arrived at the cargo

facility on July 22, 2015, USFWS agents conducted a more thorough inspection of the birds.

Agents discovered that that Defendant mis-labeled three crates (Exhibit F) containing hybrid

macaws (2 Scarlet macaws and 1 Great Green macaw), (Exhibits G and H) CITES Appendix I

birds, as if they contained Harlequin macaws (Ara Chloropterus x Ararauna), CITES

Appendix II birds. Exhibit F. The Appendix I hybrid macaws are more valuable and more

highly protected than the Appendix II Harlequin macaws due to the threat of extinction and

they cannot be exported for commercial purposes. USFWS agents seized the mislabeled

macaws as well as eleven other birds in the shipment.

       On May 31, 2018, Defendant was charged with one count of conspiracy to smuggle

goods out of the country in violation of 18 U.S.C. § 371, one count of smuggling in violation

of 18 U.S.C. § 545, and three counts of making false records in violation of the Lacey Act,16

U.S.C. §§ 3372(d)(2) and 3373(d)(3)(A). Defendant pled guilty to Count One, conspiracy, 18

U.S.C. § 371, and Count Four, knowingly making a false record concerning wildlife, 16

U.S.C. §§ 3372(d)(2) and 3373(d)(3)(A).




                                                 4
     Case 2:18-cr-00118-MLCF-JVM Document 223 Filed 06/24/21 Page 5 of 13




                                     Sentencing Calculations
A.      Statutory Maximum Sentences

        The statutory maximum sentence on Count One, conspiracy, 18 U.S.C. § 371, is five

years in prison, a three-year period of supervised release, a fine of $250,000 and a special

assessment of $100. The statutory maximum sentence on Count Four, knowingly making a false

record concerning wildlife in violation of the Lacey Act, 16 U.S.C. §§ 3372(d)(2) and

3373(d)(3)(A), is five years in prison, a three-year period of supervised release, a fine of

$250,000, or twice the gross gain or loss, and a special assessment of $100. Restitution may be

ordered for both offenses.

B.      Sentencing Guidelines

        Both Count One and Count Four relate to smuggling wildlife and the applicable guideline

section is U.S.S.G. § 2Q2.1(a), which calls for a base offense level of 6.

C.      Specific Offense Characteristics

     1. Commercial Purpose - U.S.S.G. § 2Q2.1(b)(1)       +2

        Pursuant to USSG §2Q2.1(b)(1), if the offense was committed for pecuniary gain or

otherwise involved a commercial purpose, the guidelines indicate an increase of 2 levels. In this

case, McGinness received approximately $132,000 from a Taiwanese buyer for the birds. The

sale was clearly a commercial transaction and an increase of two levels is warranted.

     2. Failure to Quarantine - U.S.S.G. § 2Q2.1(b)(2)     +2

        Pursuant to U.S.S.G. § 2Q2.1(b)(2), if the offense involved fish, wildlife, or plants that

were not quarantined as required by law, a two level upward adjustment in the guidelines is

warranted. The veterinarian certificate signed by a co-conspirator veterinarian certified that the

birds in the shipment were quarantined in Louisiana for 21 days prior to export. This certification


                                                  5
    Case 2:18-cr-00118-MLCF-JVM Document 223 Filed 06/24/21 Page 6 of 13




was false in that the birds were raised in California at Defendant’s place of business until five

days prior to export and were not quarantined in Louisiana for any of the required 21 days. In

fact, the birds were only in Louisiana on July 21, 2015 when Defendant arrived at the freight

forwarder’s warehouse in Kenner, Louisiana after transporting them by truck from his home in

California. Immediately after a USFWS inspection on July 21, 2015, the freight forwarder

transported the birds by truck to Houston, Texas for export aboard a China Airlines flight to

Taiwan. Therefore, the birds were not quarantined in Louisiana and an increase of two levels is

warranted.

   3. Market Value - U.S.S.G. § 2Q2.1(b)(3)(A) 2Q2.1(b)(3)(A)(ii);         +8

        Pursuant to U.S.S.G. § 2Q2.1(b)(3)(A)(ii), if the market value of the fish, wildlife, or

plants exceeded $6,500, the offense should be increased by the number of levels from the table in

U.S.S.G § 2B1.1 (Theft, Property Destruction, and Fraud) corresponding to that amount.

Defendant’s invoice for the sale of the birds listed the total value of the birds as approximately

$132,000. Based on the table in USSG § 2B1.1, (value exceeds $95,000 but less than $150,000),

an increase of 8 levels is warranted.

   4.   Organizer or leader with five or more participants - U.S.S.G. § 3B1.1(a)     +4

        Defendant was the leader of a conspiracy that included five or more participants. The five

participants, all charged as co-conspirators, were: Defendant, two bird breeders, a veterinarian,

and a freight forwarder. Defendant asked two co-conspirators to sign breeder certificates to

falsely certify that they sold him certain birds listed on his CITES export permit application

which he submitted to USFWS. Breeder’s certificates must accompany a permit application, so

that USFWS can ensure that the birds to be exported were actually born in captivity rather than

taken from the wild. Defendant asked a co-conspirator veterinarian to sign a false health


                                                  6
     Case 2:18-cr-00118-MLCF-JVM Document 223 Filed 06/24/21 Page 7 of 13




certificate that contained a Louisiana address for the Defendant’s place of business rather than

Defendant’s California address, and certified that the birds in the shipment had been quarantined

for 21 days in Louisiana when in fact they had not. In addition, he asked a co-conspirator freight

forwarder to arrange shipment from the Port of New Orleans so that he could smuggle the birds

to Taiwan in contravention of the 2015 Taiwanese moratorium on the import of California birds.

Defendant drove the shipment of birds from his home in Buena Park, California to the freight

forwarder’s warehouse in Kenner, Louisiana where he delivered them for shipment to Taiwan.

Defendant was the master-mind of the conspiracy and set all events in play in order to facilitate

the smuggling of the bird shipment from the Port of New Orleans. Therefore, an increase of 4

levels for his role as a leader is warranted.

    5. Acceptance of Responsibility – U.S.S.G. § 3E1.1(a) and (b)        -3

        A three level decrease is warranted since Defendant pleaded guilty and met the terms and

conditions of U.S.S.G. § 3E1.1(a) and (b).

        The Defendant’s total offense level is 19.

                                      18 U.S.C. § 3553 factors

        The Supreme Court has declared: “As a matter of administration and to secure

nationwide consistency, the Guidelines should be the starting point and the initial benchmark.”

Gall v. United States, 552 U.S. 38, 49 (2007). “These requirements mean that ‘[i]n the usual

sentencing . . . the judge will use the Guidelines range as the starting point in the analysis and

impose a sentence within the range.” Peugh v. United States, 133 S. Ct. 2072, 2083 (2013)

(quoting Freeman v. United States, 131 S. Ct. 2685, 2692 (2011) (plurality opinion); ellipsis in

original). “Common sense indicates that in general, this system will steer district courts to more




                                                  7
    Case 2:18-cr-00118-MLCF-JVM Document 223 Filed 06/24/21 Page 8 of 13




within-Guidelines sentences.” Peugh, 133 S. Ct. at 2084. “The federal system adopts procedural

measures intended to make the Guidelines the lodestone of sentencing.” Id.

       In addition, this Court must also consider the sentencing factors set forth in 18 U.S.C. §

3553(a). The factors in 18 U.S.C. § 3553(a) that are particularly relevant in this case are: (1) the

nature and circumstances of the offense; (2) the history and characteristics of the defendant; (3)

the need for the sentence imposed to reflect the seriousness of the offense, and (4) the need to

afford adequate deterrence to criminal conduct, and to protect the public from further crimes of

the defendant.

   1. The Nature and Circumstances of the Offense

       The Defendant’s conduct was deliberate, deceitful and carried out strictly for his financial

gain. His profit was approximately $132,000. Defendant had been in the bird trading business

for over 30 years at the time of the offense. He was aware that there was a 2015 Taiwanese

moratorium prohibiting the import of California birds into Taiwan. The moratorium was enacted

due to the risk that California birds could be carrying extremely contagious avian flu that could

infect both birds and humans in Taiwan. However, even aware of this risk, Defendant

methodically constructed a conspiracy to contravene the moratorium so that he could continue to

sell and export birds. Since his business was located in California, he plotted to export the birds

from a state not impacted by the Taiwanese moratorium. In order to carry out this plot, he

devised a scheme that would convince USFWS that the birds originated in Louisiana rather than

California. During the course of the conspiracy he had co-conspirators falsify breeder’s

certificates needed for his CITES permit application as well as the Department of Agriculture

veterinary health certificate required to export the birds. He also conspired with a freight

forwarder, giving him information that they both knew was false, in order to complete the



                                                  8
     Case 2:18-cr-00118-MLCF-JVM Document 223 Filed 06/24/21 Page 9 of 13




mandatory declaration package that they later submitted to USFWS. Defendant facilitated the

conspiracy to smuggle birds purely for financial gain even though he knew that the Taiwanese

moratorium was for the health and safety of both animals and humans.

   2. The History and Characteristics of the Defendant

       The PSR reveals that the Defendant is married, runs his own bird business and owns a

house in California. He does not suffer from financial difficulties. The Defendant had been in the

business of raising and selling birds for approximately 30 years at the time of the offense and had

a thorough understanding of the exotic bird trade. He certainly knew that his conduct was

unlawful and potentially dangerous to animal and human health. Given these facts, his criminal

activity is particularly egregious.

   3. Seriousness of the Offense

       The need for a sentence to reflect the seriousness of the crime is particularly important in

cases in which protected wildlife is smuggled into the United States. The smuggling of wildlife

into and out of the United States is widespread and prevention is difficult given the immense

amount of merchandise transported into and out the United States on a daily basis. Defendant

created and directed the smuggling conspiracy to circumvent the moratorium. He also caused the

falsification of documents submitted to USFWS to obtain a CITES permit. He deliberately mis-

labeled crates containing CITES Appendix I birds as Appendix II birds in order to export hybrid

macaws that he could not legally export. His conduct directly contravened the purpose of CITES

which is to prevent international trade in wildlife that might cause the extinction of wildlife.

   4. The Need for the Sentence Imposed to Afford Adequate Deterrence




                                                  9
    Case 2:18-cr-00118-MLCF-JVM Document 223 Filed 06/24/21 Page 10 of 13




       One of the key purposes of criminal sentencing is to deter the defendant and others from

committing similar crimes. 18 U.S.C. § 3553(a)(2)(B). Defendant’s criminal conduct was

serious in nature as evidenced in the government’s argument in paragraph number

3 - Seriousness of the offense, above. A significant period of incarceration and a fine will deter

him from engaging in such conduct in the future. Given the widespread nature of wildlife

smuggling, deterrence is urgently needed and such a sentence will likely deter others from

engaging in similar offenses.

                                            Forfeiture

       The indictment contained a notice of forfeiture under the provisions of 16 U.S.C. § 3374,

as made applicable by Title 28, United States Code, Section 2461. The notice was for the

following items:

       1. A white van, (VIN number 1GAHG39R6Y1214054) registered to William

           McGinness.

       2. All birds seized (and not deceased) on July 22, 2015 by USFWS agents at China

           Airlines at the George Bush International Airport in Houston, Texas. These birds

           included:

                       4 macaws

                       8 Yellow-crowned parrots

                       2 Yellow-naped parrots

                                              Restitution

       The government requests that Defendant be assessed restitution to be paid to the USFWS

for the cost of care and housing of the birds. Since approximately July 22, 2015, the date

USFWS agents seized 14 birds at the airport in Houston, Texas, the birds have been housed at



                                                 10
    Case 2:18-cr-00118-MLCF-JVM Document 223 Filed 06/24/21 Page 11 of 13




the Jackson, Mississippi Zoo. As of July, the total cost that USFWS will have paid to the Jackson

Zoo is $18,000.?

                                             Conclusion

       The government respectfully requests that Defendant be sentenced to a term of

incarceration within the range of 30 to 37 months and a fine of $250,000. According to 18 U.S.C.

§ 3571(d), if any person derives pecuniary gain from the offense, the defendant may be fined not

more than the greater of twice the gross gain or twice the gross loss, unless imposition of a fine

under this subsection would unduly complicate or prolong the sentencing process. The total

value of the wildlife Defendant caused to be smuggled out of the United States was $132,000.

This is the amount the Taiwanese buyer paid Defendant and is his gain for illegal conduct. Given

the seriousness of the offense, the government contends that an appropriate fine is $250,000,

which is approximately double the amount of his financial gain.

       The government also requests that the defendant be assessed restitution to USFWS and

that he be required to forfeit the personal property set forth above.

Respectfully submitted,


                                              DUANE A. EVANS
                                              UNITED STATES ATTORNEY

                                              JEAN E. WILLIAMS
                                              ACTING ASSISTANT ATTORNEY
                                              GENERAL
                                              U.S. Department of Justice
                                              Environment and Natural Resources Division


                                       By:    /s/ Mary Dee Carraway
                                              Mary Dee Carraway
                                              Trial Attorney
                                              Environmental Crimes Section
                                              U.S. Department of Justice

                                                 11
Case 2:18-cr-00118-MLCF-JVM Document 223 Filed 06/24/21 Page 12 of 13




                                 12
Case 2:18-cr-00118-MLCF-JVM Document 223 Filed 06/24/21 Page 13 of 13




                                 13
